Mollen, P. J.,
dissents and votes to affirm the judgment, with the following memorandum: Testimony adduced at the hearing on defendant’s motion to suppress the weapon in question fully supports the trial court’s conclusion that the police officers acted properly and that, under the circumstances then existing, there was not an unreasonable search of the premises. Therefore, there was no violation of the defendant’s right against an unreasonable search and seizure and the motion to suppress was properly denied. Defendant’s other contentions are similarly devoid of merit and therefore I would affirm.